Citation Nr: 0319920	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The appellant served on active duty from May 1952 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. That rating decision denied the 
appellant's claim of service connection for a low back 
disorder. Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal of this issue.

The Board remanded this case in June 2000 for further 
development and it has returned for appellate action.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  Competent medical evidence relates the veteran's low back 
disorder to service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case, the supplemental statement of the case, and a Board 
Remand, the veteran has been informed of the evidence 
necessary to substantiate his claim.  Pertinent identified 
medical and other records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Factual Background

The veteran's honorable service includes service with the 
infantry during the Korean War. He is in receipt of medals 
and awards to include the Combat Infantry Badge.

The veteran's service medical records are negative for 
findings or complaints of a low back disorder, specifically 
including the May 1952 Enlistment examination report and the 
May 1955 Separation examination report.  Extracts of military 
hospital reports from the Surgeon General's Office are 
negative for findings of a low back disorder.

In April 1999, the veteran and his spouse testified before a 
hearing officer at the RO.  He recalled that he began to 
experience back pain during basic training.  During the time 
he was in combat, he recounted that his back began to hurt 
constantly due to heavy maneuvering with guns on the front 
line, digging foxholes, and carrying heavy backpacks during 
combat situations.  He remembered going to a medic for help 
in the field for complaints of back pain.  About a month 
after discharge, the veteran remembered seeking treatment 
from his family doctor for continued low back pain.  Soon 
after, the veteran reported that his family doctor put him in 
traction to relieve his back pain.  Subsequently, the veteran 
recalled that his private doctor referred him to Dr. G.S.  
Although the veteran could not recall exact dates, he 
recounted that Dr. S operated on his low back several times.  
The veteran attempted to obtain the medical records from his 
private doctor and the hospital, reflecting treatment during 
the few years after service, without success.  The records 
had been destroyed.

The veteran's spouse testified that she visited the veteran 
in the hospital in December 1955.  She recalled that it was 
the first time that she had met the veteran.  Her uncle 
worked with the veteran spraying roofs at the time.  It was 
around Christmas time, and her uncle asked her to go with him 
and visit a friend in the hospital.  Her uncle's friend was 
the veteran, and that was the first time that she had met 
him.  She recalled that the veteran was in traction, and she 
had never seen anyone completely bedridden before.  Based on 
her observation, it was her understanding that the veteran 
was hospitalized for a back disorder. When they subsequently 
would go out together, she recalled that she had to drive 
because the veteran wore back braces that would interfere 
with his ability to drive.  She admitted that she was not 
sure about exact dates, but she recalled that the veteran 
began receiving shots in the back from Dr. G.S. in around 
1956.  She hesitated to assign a date, but she recalled that 
Dr. G.S.'s first operation on the veteran was to repair a 
herniated disc.  She assumed that the veteran's family 
doctor, who was the same as hers, talked to Dr. G.S. about 
the veteran's medical history.  She did not want to speculate 
on the veteran's back disorder prior to December 1955 because 
she did not know him prior to that.

Dr. G.S. submitted a written statement dated in February 
1999.  The doctor recalled treating the veteran, although the 
veteran's medical records were no longer available.  
According to the doctor, he opened his practice in 1957.  The 
doctor noted that he treated the veteran for low back pain 
with sciatica, which originated when the veteran was in the 
service during the Korean War.  After discharge, the 
veteran's low back problem gradually progressed to the extent 
that Dr. G.S. performed a diskectomy in either 1958 or 1959.  
The doctor continued to treat the veteran through the mid 
1980s.  During that time, the doctor performed two more back 
surgeries on the veteran.

The Board has reviewed the records provided by the Social 
Security Administration (SSA).  Some of Dr. G.S.'s treatment 
records were included with the SSA records.  The earliest 
dated record of Dr. G.S.'s was from October 1959.  According 
to the record, Dr. G.S. had performed the diskectomy some 
time before, but the exact date was not listed.  Apparently 
the veteran had been doing well, but he began to complain of 
increased back pain.

The remaining evidence of record shows continued treatment 
for the veteran's low back disorder.  While this evidence 
contains general post-service medical histories dated many 
years after service, it is not material to the issue of 
whether the veteran injured his low back during service.

III.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, to include arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

IV.  Analysis

The Board begins by acknowledging the veteran's honorable 
service during the Korean War, and that he received the 
Combat Infantry Badge. Based on such service, the Board will 
accept the veteran's report of having incurred injuries to 
his low back during active military service. The Board 
emphasizes, however, that the questions of whether the 
veteran currently manifests chronic disability of the low 
back and whether such disabilities are related to service, 
require competent medical evidence. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). As a lay person the veteran's own 
opinions are not competent to establish the requisite medical 
diagnoses or opinions as to causation, notwithstanding his 
combat status. See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on a review of the evidence of record, the Board finds 
that service connection for a low back disorder is warranted.  
The veteran served in combat in Korea during his service from 
1952 to 1955.  In light of the veteran's verified combat 
service, the Board finds it credible that he injured his 
back.  Although not reflected in his service medical records, 
the veteran maintains that he was treated by medics in the 
field.  Given the circumstances of combat, it is not unusual 
that these field medic records have not been associated with 
the record.  

Furthermore, the veteran's private physician has linked the 
veteran's low back disorder to the veteran's military service 
in Korea.  The Board finds the February 1999 opinion provided 
by Dr. G.S. compelling.  It is undisputed that Dr. G.S. had 
treated the veteran's low back disorder since the late 1950s.  
Although the doctor's complete medical records prior to 
October 1959 have been apparently destroyed, nevertheless, 
the doctor's memory of events is credible.  He was the 
treating physician from the late 1950s to the mid 1980s and 
there is no reason based on the evidence of record to dispute 
his opinion that the veteran's low back disorder began during 
the veteran's military service.  The Board finds his 
statement persuasive in light of the evidence of record.

The Board further finds the testimony provided by the veteran 
and his spouse persuasive in light of the foregoing evidence.  
The veteran recalled injuring his back during combat service.  
After discharge, he remembered seeking treatment for his low 
back from his family doctor.  The veteran's spouse remembered 
the first time that she had met the veteran was around 
Christmas of 1955, roughly six months after the veteran was 
discharged.  He was bedridden and in traction when she 
visited him in the hospital.  The Board notes that the 
veteran's spouse has not claimed to be a medical 
professional.  As a lay person, however, she is competent to 
testify to things that she has observed.  According to her 
testimony, she observed the veteran in traction while in the 
hospital, around Christmas 1955.  Based on this observation, 
it was her understanding that the veteran was being treated 
for a back disorder.  She also corroborated the veteran's 
testimony with respect to subsequent medical treatment with 
Dr. G.S.  Based on the foregoing testimony, it is credible 
that the veteran's family doctor referred the veteran to Dr. 
G.S.  In doing so, it is likely that the family doctor 
provided Dr. G.S. with the veteran's medical history after 
his discharge from service.  Therefore, Dr. G.S.'s opinion is 
based on medical evidence provided by another doctor who had 
first hand personal knowledge of the veteran's medical 
history, and not just a history provided by the veteran. 

The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board has considered 
the post-service evidence of record, to include the veteran's 
medical records and testimony provided by the veteran and his 
spouse.  There is no competent medical evidence of record 
that rebuts the foregoing evidence.  As noted above, the 
histories provided in the post-service medical evidence are 
based on conjecture, as opposed to the history provided by 
Dr. G.S., who was the veteran's treating physician.  

Given that the Board is granting the veteran's claim on a 
direct basis, the Board will forego a discussion of 
presumptive service connection regulations.  38 C.F.R. 
§ 3.303, 3.307, 3.309 (2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a low 
back disorder is warranted.


ORDER

Service connection for a low back disorder is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

